Exhibit 10.17


AMENDMENTS TO COMPENSATION FOR NAMED EXECUTIVE OFFICERS


MANAGEMENT INCENTIVE PLAN

The Management and Compensation Committee of the Board of Directors (the
“Committee”) has approved awards under the Company’s Management Incentive Plan
for 2004 as follows: Mr. Faraci ($1,415,200), Mr. Amen ($782,000), Mr. Liddell
($495,100) and Ms. Smith ($430,300). In addition, the Committee has set
performance objectives for the Management Incentive Plan for 2005, which include
both financial metrics (based on the Company’s return on investment (“ROI”)
compared to its budget, and ROI compared to its peer group), and company-wide
performance measures in relation to three drivers: customers, operational
excellence and people (diversity and engagement).


PERFORMANCE SHARE PLAN

Awards made under the Company’s Performance Share Plan, which is included in the
Amended and Restated Long-Term Incentive Compensation Plan (filed as Exhibit
10.1 to the Company’s Annual Report on Form 10-K), are measured based on the
Company’s acheivement of ROI to peers and total shareholder return (“TSR”) to
peers. The Committee determined that, beginning in 2004, awards for certain
members of senior management (including the named executive officers), would be
equally weighted between ROI to peers and TSR to peers.


BASE SALARIES

In March 2005, the Committee conducted its annual review of senior management’s
base salaries to make adjustments, as necessary, to recognize individual
performance against objectives, promotions and competitive compensation levels.
The Committee evaluates the competitiveness of its compensation by benchmarking
data from a group of companies, including three in the forest products and paper
industry and 18 from a select group of large industrial companies (the
“comparator group”). As a result of that review, the Committee and the Board
approved an increase in the salaries of the Company’s named executive officers
to the following, effective April 1, 2005: Mr. Faraci ($1,125,000), Mr. Amen
($809,750), Mr. Liddell ($530,950) and Ms. Smith ($496,613). The adjustment to
Mr. Faraci’s salary was made in recognition of both his performance against
objectives as Chairman and CEO, as well as competitive market salary levels. Mr.
Faraci’s adjusted base salary was determined to be approximately 87.5% of the
average of the comparator group’s CEOs.


--------------------------------------------------------------------------------